DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/30/2019. It is noted, however, that applicant has not filed a certified copy of the PCTCN2019094102 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (2018/0003916).

Regarding claim, Lin discloses a lens module (at least Figures 1A-1C and 5, 5000, imaging lens module), comprising: a lens group comprising a plurality of lenses (5100, optical lens assembly) sequentially arranged from an object side (left hand side of Figures 1A and 5) to an image side (right hand side of Figures 1A and 5); and a lens barrel (100, plastic barrel) comprising a first wall enclosing a receiving cavity for receiving the lens group (at least 110, object-end portion), and an inner side wall 

[AltContent: textbox (Line A)][AltContent: textbox (Second light-extinction groove)][AltContent: textbox (First light-extinction groove)][AltContent: textbox (First light-extinction ridge)][AltContent: textbox (Second light-extinction ridge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    830
    555
    media_image1.png
    Greyscale

Figure A

Regarding claim 3, Lin discloses the lens module as described in claim 1, wherein a plurality of first light-extinction ridges spaced in a circumferential direction of the lens barrel protrudes from the inner side wall (see Figure A, above; "first-light extinction ridge", depicted as above "Line A", is spaced circumferentially), and every two adjacent ones of the plurality of first light-extinction ridges define one of the plurality of first light-extinction grooves (see Figure A, above; "first-light extinction groove", depicted as above "Line A", is formed by two adjacent "first-light extinction ridge").

Regarding claim 5, Lin discloses the lens module as described in claim 3, wherein each of the plurality of first light-extinction ridges comprises an end surface close to an optical axis (see Figure A, above; end surface of "first light-extinction ridge" adjacent to "Line A"), and two side surfaces extending from two sides of the end surface to the inner side wall of the lens barrel (see Figure A, above, portion of 149, tapered section, extending from "Line A" to 125, inner annular image-end surface), wherein both connections between the two side surfaces and the end surface are chamfered (see Figure A, above).

Regarding claim 6, Lin discloses the lens module as described in claim 3, wherein a second light-extinction ridge is provided on a surface of each of the plurality of first light-extinction ridges close to an optical axis of the lens barrel (see Figure A, above; Figure A depicts the "second light-extinction ridge", depicted as below "Line A", to be provided on a surface of "first light-extinction ridge"), a second light-extinction groove in communication with one of the plurality of first light-extinction grooves is formed between every two adjacent second light-extinction ridges (see Figure A, above; Figure A depicts the "second light-extinction groove", depicted as below "Line A", to be provided on "first light-extinction groove" and is formed between adjacent "second light-extinction ridges"), and the second light-extinction groove is flared in a direction facing away from the one first light-extinction groove (see Figure A, above).

Regarding claim 7, Lin discloses the lens module as described in claim 6, wherein each first light-extinction ridge and the second light-extinction ridge provided thereon are integrally formed as a light-extinction ridge unit (see Figure A, above; "first light-extinction ridge" and "second light extinction ridge" integrally form 140, wedge structures), and all light-extinction ridge units are evenly spaced along the circumferential direction of the lens barrel (at least Figure 1C).

Regarding claim 8, Lin discloses the lens module as described in claim 6, wherein the second light-extinction ridge has a triangular cross-section that is perpendicular to the optical axis (see Figure A, above; Figure A depicts the "second light-extinction ridge", depicted as below "Line A", to have a triangular cross-section and perpendicular to the optical axis).

Regarding claim 9, Lin discloses the lens module as described in claim 1, wherein a light-extinction pit is formed by recessing from an inner wall surface of each of the plurality of first light-extinction grooves, and/or the inner wall surface of the first light-extinction groove is coated with a light-extinction coating (see Figure A, above; 149, tapered section, of "first light-extinction groove", recessing from “Line A” surface).

Regarding claim 10, Lin discloses an electronic device (at least Figures 7-9), comprising the lens module as described in claim 1 (at least [0010]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2018/0003916) in view of Tsai et al. (2018/0129011).

Regarding claim 2, Lin discloses the lens module as described in claim 1, but fails to teach wherein each of the plurality of first light-extinction grooves has a groove width gradually decreasing in a direction facing towards an optical axis of the lens barrel. Lin and Tsai are related because both teach a lens module.
Tsai discloses a lens module wherein each of the plurality of first light-extinction grooves has a groove width gradually decreasing in a direction facing towards an optical axis of the lens barrel ([0047] teaches a cross section of 199, stripe structures, may be trapezoidal with a wide bottom and a narrow top, but the disclosure is not limited thereto (emphasis added); thus Examiner interprets Tsai to simultaneously teach a narrow bottom and wide top configuration).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Tsai and provide wherein each of the plurality of first light-extinction grooves has a groove width gradually decreasing in a direction facing towards an optical axis of the lens barrel. Furthermore, Examiner notes that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Doing so would allow for an improved structure to reliably applying coatings to the grooves.

Regarding claim 4, Lin discloses the lens module as described in claim 3, wherein a cross-section of each of the plurality of first light-extinction ridges is trapezoidal (see Figure A, above; Figure A depicts the "first light-extinction ridge", depicted as above "Line A", to be trapezoidal).
Lin fails to teach a side length of the cross-section of the first light-extinction ridge close to an optical axis of the lens barrel is larger than a side length of the cross-section of the first light-extinction ridge close to the inner side wall. Lin and Tsai are related because both teach a lens module.
Tsai discloses a lens module wherein a side length of the cross-section of the first light-extinction ridge close to an optical axis of the lens barrel is larger than a side length of the cross-section of the first light-extinction ridge close to the inner side wall ([0047] teaches a cross section of 199, stripe structures, may be trapezoidal with a wide bottom and a narrow top, but the disclosure is not limited thereto (emphasis added); thus Examiner interprets Tsai to simultaneously teach a narrow bottom and wide top configuration).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Tsai and provide a side length of the cross-section of the first light-extinction ridge close to an optical axis of the lens barrel is larger than a side length of the cross-section of the first light-extinction ridge close to the inner side wall. Furthermore, Examiner notes that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Doing so would allow for an improved structure to reliably applying coatings to the grooves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872